IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs February 10, 2004

           STATE OF TENNESSEE v. PAUL ANTHONY BUCKNER

                Direct Appeal from the Criminal Court for Davidson County
                          No. 2002-A-283    Seth Norman, Judge



                  No. M2003-01743-CCA-R3-CD - Filed February 25, 2004


The defendant pled guilty to two counts of attempted second degree murder. Following a sentencing
hearing, the trial court imposed two consecutive ten-year sentences. The defendant contends on
appeal the trial court erred in imposing consecutive sentences. We affirm the judgments of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOE G. RILEY , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and ROBERT
W. WEDEMEYER , JJ., joined.

Dwight E. Scott, Nashville, Tennessee, for the appellant, Paul Anthony Buckner.

Paul G. Summers, Attorney General and Reporter; Elizabeth T. Ryan, Senior Counsel; Victor S.
Johnson, III, District Attorney General; and Christopher R. Buford and Sarah N. Davis, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                            OPINION

       On May 21, 2001, the defendant repeatedly stabbed the two victims, Ebony Taylor and
Cassandra Thomas, with a knife. The defendant was indicted on two counts of attempted first degree
murder, but pled guilty to attempted second degree murder. The trial court conducted a sentencing
hearing and imposed two consecutive ten-year sentences, for an effective sentence of twenty years.
The defendant argues the trial court improperly found that he was a “professional criminal” and
“dangerous offender” in support of the consecutive sentences. See Tenn. Code Ann. § 40-35-
115(b)(1), (4).

                                  FACTUAL BACKGROUND

        The defendant and one of the victims, Cassandra Thomas, had been involved in a romantic
relationship. At the time of the current offense, an aggravated assault case in which Ms. Thomas was
the victim was pending against the defendant. On the night of May 21, 2001, the defendant appeared
at Ms. Thomas’ residence, but she was not there. Ebony Taylor was at Ms. Thomas’ residence
babysitting Ms. Thomas’ children.

        Ms. Taylor testified that after entering the house against her wishes, the defendant locked the
front door, pulled a knife, and stabbed her in the face, chest and lower body. The defendant told Ms.
Taylor she was going to die and that “we’re all going to die.” Ms. Taylor pleaded for her life, telling
the defendant that she had a son. Ms. Thomas returned home during the assault, and the defendant
began stabbing her. Ms. Thomas sustained wounds to her arm, back, side, and chest. Ms. Taylor
and Ms. Thomas were hospitalized for three and four days, respectively. The defendant, who stabbed
himself in the chest following the assaults on the victims, was also hospitalized.

                                 CONSECUTIVE SENTENCES

        The defendant contends the trial court erred in applying factors (1) and (4) of section 40-35-
115(b) of Tennessee Code Annotated. A court may order sentences to run consecutively if the court
finds by a preponderance of the evidence that:

       (1) [t]he defendant is a professional criminal who has knowingly devoted such
       defendant’s life to criminal acts as a major source of livelihood;

       (2) [t]he defendant is an offender whose record of criminal activity is extensive;

       ...

       (4) [t]he defendant is a dangerous offender whose behavior indicates little or no regard
       for human life, and no hesitation about committing a crime in which the risk to human
       life is high;

       ....

Tenn. Code Ann. § 40-35-115(b)(1), (2), (4); see also State v. Imfeld, 70 S.W.3d 698, 708 (Tenn.
2002). Furthermore, in the event the trial court finds a defendant is a “dangerous offender,” it must
also determine whether the consecutive sentences (1) are reasonably related to the severity of the
offenses committed; and (2) serve to protect the public from further criminal conduct by the offender.
State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995).

        The defendant, in the ten years prior to these offenses, was convicted of the felony sale of
drugs, two assaults, criminal trespass, possession of drug paraphernalia, malicious mischief, fraud,
possession of a gambling device, three counts of driving on a revoked license, and several motor
vehicle violations. Additionally, the defendant has a probation violation. Despite the defendant’s
numerous prior convictions, however, the record does not indicate the defendant’s criminal acts were
a major source of his livelihood. We must, therefore, conclude the trial court erred in finding the


                                                 -2-
defendant was a “professional criminal” whose criminal acts were a “major source of livelihood.” See
Tenn. Code Ann. § 40-35-115(b)(1).

        With respect to factor (4), a “dangerous offender,” the trial court failed to make the Wilkerson
findings.1 Nevertheless, by conducting a de novo review, we find abundant proof in the record that
extended sentencing is necessary to protect the public from future criminal conduct and that an
effective sentence of twenty years reasonably relates to the severity of the offenses. See Wilkerson,
905 S.W.2d at 939. Both offenses were unprovoked, violent crimes. The defendant at the time of
these offenses had a pending aggravated assault against one of the victims. He viciously stabbed and
tried to kill the babysitter, Ms. Taylor, and Ms. Thomas while Ms. Thomas’ children were in the
residence. He then stabbed himself. His prior criminal history included assaults. Thus, the defendant
qualifies as a dangerous offender. See Tenn. Code Ann. § 40-35-115(b)(4). We also note the criminal
history of this defendant is indeed “extensive,” thus making factor (2) applicable even though the
trial court did not apply this factor. See id. § 40-35-115(b)(2). The trial court did not err in ordering
consecutive sentencing.

         Accordingly, the judgments of the trial court are affirmed.



                                                                   ____________________________________
                                                                   JOE G. RILEY, JUDGE




         1
            The same trial court has failed to make these required findings on numerous prior occasions. See, e.g., State
v. Turner, 41 S.W .3d 663, 675 (Tenn. Crim. App. 2000); State v. Kerry L. Dowell, No. M2002-00630-CCA-R3-CD,
2003 Tenn. Crim. App. LEXIS 557, at *51 (Tenn. Crim. App. June 27, 2003), perm. to app. denied (Tenn. 2003); State
v. Maurice Lamont Davidson, No. M2002-00178-CCA-R3-CD, 2003 Tenn. Crim. App. LEXIS 50, at *38 (Tenn. Crim.
App. Jan. 22, 2003), perm. to app. denied (Tenn. 2003); State v. Mario Pendergrass, No. M1999-02532-CCA-R3-CD,
2002 Tenn. Crim. App. LEXIS 311, at *63 (Tenn. Crim. App. Apr. 5, 2002); State v. Darrell M. Scales, No. M2000-
03150-CCA-R3-CD, 2002 Tenn. Crim. App. LEXIS 33, at *33 (Tenn. Crim. App. Jan. 11, 2002), perm. to app. denied
(Tenn. 2002); State v. Jason C. Carter, et al., No. M1998-00798-CCA-R3-CD, 2000 Tenn. Crim. App. LEXIS 340, at
*38 (Tenn. Crim. App. Apr. 27, 2000), perm. to app. denied (Tenn. 2000); Tyrone W . Vanlier, Sr. v. State, No. 01C01-
9805-CR-00205, 1998 Tenn. Crim. App. LEXIS 761 (Tenn. Crim. App. July 23, 1998) (order remanding for the second
time for findings as to consecutive sentencing)); State v. Tyrone W. Vanlier, Sr., No. 01C01-9608-CR-00341, 1997 Tenn.
Crim. App. LEXIS 918, at *12 (Tenn. Crim. App. Sept. 19, 1997) (remanding for findings as to consecutive sentencing).
By continually failing to abide by our state supreme court’s directive in Wilkerson, the trial court’s consecutive sentencing
loses its presumption of correctness and requires this court to either review consecutive sentencing de novo without any
presumption of correctness or remand for further findings. Our state supreme court’s holding in W ilkerson “requires”
that the trial court make these two findings for “the imposition of consecutive sentences on an offender found to be a
dangerous offender.” W ilkerson, 905 S.W .2d at 939.

                                                            -3-